Citation Nr: 0504117	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-48 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
1997 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2. Entitlement to an effective date prior to October 15, 1997 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1963, 
and from September 1963 to November 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1998 rating action that granted a TDIU and 
service connection for tinnitus, and assigned an initial 10 
percent rating, each effective October 15, 1997.  A Notice of 
Disagreement (NOD) with the effective date of each award was 
received in January 1999, and a Statement of the Case (SOC) 
was issued in March 1999.  A Substantive Appeal was received 
in April 1999.

By decision of June 2000, the Board issued a decision that, 
among other things, denied an effective date prior to October 
15, 1997 for the grants of a TDIU and service connection for 
tinnitus.  In April 2001, counsel for the VA Secretary filed 
a motion with the United States. Court of Appeals for 
Veterans Claims (Court) to remand that portion of the June 
2000 Board decision that denied the claims for earlier 
effective dates (EEDs).  By Order of July 2001, the Court 
granted the motion, vacating the Board decision as to the 
denial of the EED claims, and remanding those issues to the 
Board for further proceedings consistent with the Secretary's 
motion.

By decision of May 2002, the Board again denied an effective 
date prior to October 15, 1997 for the grants of a TDIU and 
service connection for tinnitus.  In July 2003, counsel for 
the VA Secretary and the appellant filed a Joint Motion with 
the Court to remand the May 2002 Board decision.  By Order of 
August 2003, the Court granted the Joint Motion, vacating the 
May 2002 Board decision as to the denial of the EED claims, 
and remanding those issues to the Board for further 
proceedings consistent with the Joint Motion.  

In December 2003, the Board remanded these matters the RO for 
due process development.  A Supplemental SOC (SSOC) was 
issued in September 2004, reflecting the RO's continued 
denials of an effective date prior to October 15, 1997 for 
the grants of a TDIU and service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran was separated from his final period of active 
military service in November 1981.

2.  The veteran filed a claim for a TDIU on October 15, 1997.

3.  By rating action of July 1998, the RO granted a TDIU, 
effective October 15, 1997, based, in part, on records from 
the Social Security Administration (SSA) submitted at the 
time of the October 1997 claim.

4.  Although the veteran did not file a specific claim for 
service connection for tinnitus, in March 1998 he underwent 
VA audiological evaluation in connection with his claim for a 
TDIU; that evaluation culminated in an assessment of 
"bilateral tinnitus, constant since 1968 Vietnam War."

5.  By rating action of July 1998, the RO granted service 
connection for tinnitus, effective October 15, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 15, 
1997 for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.150, 3.151, 3.155, 3.159, 3.400 (2004).

2.  The criteria for an effective date prior to October 15, 
1997 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 
3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

In the May 1998 RO letter,  the July 1998 rating action, the 
March 1999 RO letter and SOC, the February, March and July 
2000, October 2002, and June 2004 RO letters, the September 
2004 SSOC, and the December 2004 RO letter, the veteran and 
his attorney were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  

Additionally, the SOC, SSOC, and June 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter June 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the  Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the July 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 1998 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
December 2003 Remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claims in September 
2004, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand and Court Orders, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining VA examination reports in March and April 
1998.  The veteran's attorney has also provided exhaustive 
written arguments on the veteran's behalf in connection with 
this appeal in January and April 1999, May 2000, May 2001, 
February 2002, and June and November 2003.  Significantly, 
neither the veteran nor his attorney has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

With respect to the veteran's attorney's request for a 
"retrospective medical opinion" regarding questions of 
whether the veteran was totally disabled due to his service-
connected disabilities prior to October 15, 1997, and when 
the veteran began to experience symptoms of tinnitus, the 
Board notes that effective date claims generally involve a 
determination as to when the claim was received, or when 
entitlement to certain benefits arose.  However, under the 
laws and regulations governing effective dates of awards, the 
date of the filing of a claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, such later-developed evidence as a "retrospective 
medical opinion," even if establishing earlier entitlement, 
would not affect the outcome of either claim for an EED for 
the grant of a TDIU or service connection for tinnitus.  
Therefore, the Board finds that such evidence is not 
necessary for the resolution of either claim on appeal, and 
thus provides no basis for additional development.  
    
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims now 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  EED for the Grant of a TDIU

On October 15, 1997, the RO received a letter from the 
veteran's attorney claiming service connection for heart 
disease, a TDIU and a total disability rating for pension 
purposes (P/T).  Also on October 15, 1997, the veteran 
submitted, apparently for the first time, medical records and 
a SSA disability determination which indicated that he had 
been disabled due to coronary artery disease and obesity 
since August 8, 1989.

The veteran underwent VA examinations in March and April 
1998.  By rating action of July 1998, the RO granted service 
connection for numerous disorders, to include coronary artery 
disease, as well as a TDIU, effective October 15, 1997.

In his January 1999 NOD, the veteran, through his attorney, 
expressed disagreement with the effective date of the TDIU.  
In February 1999, the attorney argued that the veteran had 
furnished the RO a copy of his SSA award in October 1990, and 
that the RO thus had constructive notice that he was totally 
disabled because of his service-connected coronary artery 
disease; that the veteran's submission of his SSA award was 
in fact an informal claim for an increased rating and a TDIU; 
and that, when all the evidence was viewed in light of the 
provisions of 38 C.F.R. § 3.400(o)(2), the effective date of 
the grant of the TDIU should be October 1989.

The veteran's attorney reiterated these assertions in his 
April 1999 Substantive Appeal, arguing that, due to the fact 
that the RO had actual notice of the veteran's 
unemployability by October 1990, a TDIU should have been 
granted effective not later than October 1989, and citing the 
provisions of 38 C.F.R. § 3.400(o)(2) as authority for the 
claim for an EED one year earlier than the actual notice date 
of October 1990.  In May 2000, the veteran's service 
representative argued that the proper effective date for a 
TDIU was October 15, 1996, because, based on the SSA records 
alone, it was factually ascertainable that the veteran was 
totally disabled up to one year prior to the filing of his 
formal claim on October 15, 1997.

However, after careful review of the case, to include the 
specific contentions advanced by the veteran's attorney, the 
Board finds that the record presents no legal basis for the 
grant of a TDIU prior to October 15, 1997.

Under the applicable criteria, the VA will grant a TDIU when 
the evidence shows that an appellant is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).  See also VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  The question is whether a veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown,         4 Vet. App. 361, 363 (1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in § 4.16(a). 

In this case, the RO's grant of a TDIU was predicated, at 
least in part, on its July 1998 grant of service connection 
for coronary artery disease, effective October 15, 1997.  
Although the RO assessed the veteran's heart disease as 30 
percent disabling (apparently based on the results of an 
April 1998 VA examination), it then also granted service 
connection for arthritis affecting six joints, five of which 
were rated 10 percent disabling each; granted service 
connection for tinnitus, rated 10 percent disabling; and 
increased the rating for the service-connected psychiatric 
disorder to 50 percent.  This action resulted in a combined 
disability rating of 90 percent from October 15, 1997.  
Further, SSA records accompanying the claim filed in October 
1997 revealed total disability, in part, due to coronary 
artery disease.  Resolving all reasonable doubt in the 
veteran's favor, the RO granted a TDIU effective October 15, 
1997.  The Board finds that this determination is consistent 
with both the facts and the governing legal authority.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  In the case of 
disability compensation, the effective date of the award for 
increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See   38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  In this case, the RO correctly assigned an 
effective date of October 15, 1997 for the grant of a TDIU-
the date of the veteran's claim for that benefit.

The veteran's attorney has asserted that, in October 1990, 
the veteran submitted to the RO a copy of a SSA award showing 
that he was disabled due to coronary artery disease, and that 
this constitutes an informal claim for a TDIU.  A review of 
the veteran's claims file, however, shows no indication that 
a copy of the SSA award notice was ever associated with the 
claims file at any time prior to October 15, 1997.  Despite 
the contentions of the veteran's attorney, the Board finds 
that the claims file contains no evidence that placed the RO 
on constructive or actual notice that the veteran was 
entitled to a TDIU (based on service-connected disability) 
prior to the time he submitted his SSA records in October 
1997.  While medical records and the SSA award notice 
submitted with the October 1997 claim reveal that the veteran 
was disabled since 1989, the applicable law specifically 
states that the effective date of an award is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Furthermore, because no claim for a TDIU was received within 
one year from the date that the veteran became disabled, the 
provisions of section 3.400(o)(2) are not for favorable 
application in this case.

While the Board has considered the veteran's contentions, the 
governing law and regulations are very specific, and the 
Board is bound by them.  See 38 U.S.C.A. § 7104(c) (West 
2002).  As the record in this case is clearly devoid of any 
document that can be construed as a claim for a TDIU prior to 
October 1997, there is simply no legal basis for assignment 
of an effective date for the grant of that benefit prior to 
October 15, 1997-the date his claim for that benefit was 
received by the RO.  Hence, the claim for an EED must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  EED for the Grant of Service Connection for Tinnitus

Historically, the Board notes that, in January 1982, the 
veteran filed an original claim for service connection for 
hearing loss.  At that time, there was no claim of tinnitus.  
In support of his claim of service connection for hearing 
loss, the veteran submitted a May 1968 medical report 
reflecting that he had been seen for bilateral high frequency 
hearing loss.  On March 1982 VA examination, the veteran 
complained of ringing in the ears, and gave a history of 
having a constant ringing in the left ear.  By rating action 
of April 1983, the RO granted service connection and assigned 
a noncompensable rating for bilateral hearing loss, effective 
December 1, 1981.  While an October 1991 progress note from 
the VA mental health clinic notes the veteran's reported 
complaints of constant ringing in the ears since an inservice 
explosion, the veteran never submitted a claim for service 
connection for tinnitus.

On October 15, 1997, the RO received a letter from the 
veteran which, in part, claimed a TDIU and a P/T.  As a 
direct consequence of this letter, the veteran was afforded 
numerous VA examinations, including a March 1998 VA 
audiological examination culminating in a diagnosis of 
severe, constant bilateral tinnitus that was related to his 
military service.  Thereafter, by rating action of July 1998, 
the RO granted service connection for numerous disorders, 
including tinnitus, evaluated as 10 percent disabling, 
effective October 15, 1997.

In his January 1999 NOD, the veteran expressed disagreement 
with the assigned effective date for the grant of service 
connection for tinnitus.  He contended that his initial 
January 1982 claim for service connection for hearing loss 
was also a claim for service connection for tinnitus.  
Specifically, in the January 1999 NOD, the April 1999 
Substantive Appeal, and a May 2000 statement, the veteran's 
attorney argued that tinnitus was concurrent with hearing 
loss, noting the veteran's complaints of tinnitus on the 
March 1982 VA examination.  The veteran's attorney also cited 
38 C.F.R. § 3.155 and claimed that the March 1982 VA 
examination report could be construed as an informal claim 
for service connection for tinnitus.  Essentially, he 
contended that, while the April 1983 rating action granted 
service connection for hearing loss, it left unadjudicated 
the informal claim for service connection for tinnitus, as a 
result of which service connection for tinnitus should be 
granted effective no later than January 4, 1982, the date the 
veteran signed his initial claim for service connection for 
hearing loss.  

After carefully considering the evidence of record in light 
of the governing legal authority, however, the Board finds 
that none of the arguments advanced on the veteran's behalf 
presents a basis for assignment of an effective date prior to 
October 15, 1997 for the grant of service connection for 
tinnitus.  

Under the applicable criteria, the effective date of a grant 
of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).

Because various arguments advanced by the veteran's attorney 
suggest that a claim for tinnitus was filed, or raised by the 
record, prior to October 15, 1997, consideration also must be 
given to the legal criteria governing claims for VA benefits. 

In order for benefits to be paid, a specific claim in the 
form prescribed by the VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to him, will be considered filed as of the date of 
receipt of the informal communication.  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  The communication may be from the 
claimant, his representative, a Member of Congress, or anyone 
acting as next friend of a claimant who is not sui juris.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155. 

Initially, the Board notes that, while the veteran's January 
1982 claim included the issue of service connection for 
hearing loss, it made no reference to tinnitus.  Likewise, no 
statement submitted by the veteran or his attorney prior to 
the statement received by the RO on October 15, 1997 
indicates that service connection was being sought for 
tinnitus; thus no earlier statement may be construed as an 
informal claim for that benefit.  In fact, the veteran has 
never submitted a specific claim for service connection for 
tinnitus; it was only through his October 1997 claim for a 
TDIU that he underwent an audiological evaluation, which 
culminated in a diagnosis of bilateral tinnitus.  Clearly, 
the claim for a TDIU was filed, and the diagnosis of 
bilateral tinnitus was rendered, more than one year after the 
veteran's discharge from service.  Thus, the Board finds that 
the date of receipt of the TDIU claim, filed prior to the 
diagnosis of tinnitus, is the earliest possible date on which 
service connection for tinnitus may be granted.

Additionally, the Board notes that, while a treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service connected, such is not the case with respect to 
original applications for service connection where, as in the 
instant case, there has been no prior allowance or 
disallowance of a formal claim for service connection.  See       
38 C.F.R. § 3.157 (2004); Crawford v. Brown, 5 Vet. App. 33 
(1993).  The Board would also point out that even if 
38 C.F.R. § 3.157 were applicable in this case, contrary to 
the veteran's attorney's suggestions, there is no medical 
evidence that could be construed as raising a claim for 
tinnitus prior to October 15, 1997.  Only bilateral 
sensorineural hearing loss was assessed in March 1982; 
tinnitus was not diagnosed at that time.  Moreover, the mere 
fact that a symptom reported by the veteran, such as ringing 
in the ears, was noted on audiological evaluation in March 
1982 does not establish that he was then seeking service 
connection for a specific disability that may associated with 
such symptom.  

For all the foregoing reasons, the Board finds that the 
veteran's assertion that an informal claim for service 
connection for tinnitus was received prior to October 15, 
1997, and that such provides a basis for a grant of an 
earlier effective date, is simply without merit.  The 
governing law and regulations are very specific, and the 
Board is bound by them.  See 38 U.S.C.A. § 7104(c).  

Under the circumstances, the Board must conclude that there 
is no legal basis for assignment of an effective date prior 
to October 15, 1997 for service connection for tinnitus, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.



ORDER

An effective date prior to October 15, 1997 for the grant of 
a TDIU is denied.

An effective date prior to October 15, 1997 for the grant of 
service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


